Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed January 27, 2021 has been entered and made of record. Claims 1, 2, 8, and 16 have been amended; and claims 9, and 17 have been cancelled. Claims 1-8, 10-16, and 18 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, and 10-15, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jerot et al, (US-PGPUB 2019/0126826) in view of Martin et al, (US-PGPUB 2019/0259281)

In regards to claim 1, Jerot et al discloses a sensor data generating device adapted to be mounted on a vehicle, (see at least: Par. 0007, optronic vision apparatus implicitly mounted on vehicle 3000), comprising: 
an input interface, (320 in Fig. 4), configured to receive at least one sensor signal corresponding to information of the exterior of the vehicle sensed by at least one sensor, (see at least: Figs. 3, 4, and Abstract, a land vehicle is intended to be equipped, includes a panoramic image sensor, at least one orientable camera, and data processor 320 receives at least one first image from the panoramic image sensor and one second image from the orientable camera. Further, Par. 0051-0052, the data processor 320 receives an image streams from the sensor 300 and from the camera 310, [which implicitly corresponding to information of the exterior of the vehicle sensed by the sensor 300 and the camera 310]);



a first data corresponding to first information sensed in a first area; and a second data corresponding to second information sensed in a second area located outside the first area, (see at least: Abstract, the data processor that is configured or programmed to: receive at least one first image, [i.e., the first information sensed in a first area from the panoramic image sensor], and one second image, [i.e., the second information sensed in a second area from the orientable camera]. Further, Figs. 2B-2D, 3, 4, and Par. 0011, and 0051-0052, discloses the data processor 320, which receives image streams from the sensor 300 and from the camera 310, [i.e., receiving the first information sensed in a first image area 201, and the second image area 202, based on image streams], and synthesize a composite image in which at least one section of the second image, (202 in Fig. 2B), is embedded in a section of the first image, (201 in Fig. 2B), [i.e., the first image area 201 is implicitly located outside the second image area 202, “see Figs. 2A, 2B”]); and 
an output interface, (20  in Fig. 2A), configured to output the first data and the second data independently from one another, (see at least: Abstract, transmit the composite image to the image-displaying device. Further, Fig. 4, and Par. 0052, discloses a portable displaying device 430, for example resembling a pair of binoculars, a virtual reality headset or a tablet, that displays, for example, a very-large-field composite image such as the strip 20 illustrated in FIG. 2A, [i.e., displaying the image 201 on portion 20 and the image 202 on portion 21, independently from one another]).
Jerot et al does not expressly disclose wherein a generation frequency of the second data is lower than a generation frequency of the first data.
said first predetermined frequency being typically above 15 fps; and the second image sensor is configured for refreshing the second global image at a second predetermined frequency, where the second predetermined frequency being typically above 15 fps, (see at least: Par. 0019, 0070-0071)
Jerot et al and Martin are combinable because they are both concerned with a driver assistance systems. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Jerot et al, to use vehicle control apparatus comprising a first and second image sensors positioned on a vehicle, as though by Martin, in order to capture a first and a second global image of a first scene, and refreshing the first and second global images at a first and second predetermined frequency, respectively, where the first and second predetermined frequencies are preferably substantially equal to each other (Martin, Par. 0070-0071)
However, the combine teaching Jerot et al and Martin as whole does not expressly disclose that the frequency of the second data is lower than the frequency of the first data.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the frequency of the second data lower than the frequency of the first data. Applicant has not disclosed that having the  automatically controlling a vehicle, (Martin, Par. 0004)

The following prior art of record, discloses some limitations of claim 1, as follow:
Han et al, (US-PGPUB 2015/0341620), discloses also the sensor data 
generating device adapted to be mounted on a vehicle, comprising: an input interface configured to receive at least one sensor signal corresponding to information of the exterior of the vehicle sensed by at least one sensor, (see at least: Fig. 3A, and Par. 0044-0046); a processor configured to, based on the sensor signal, generate a first data corresponding to first information sensed in a first area; and a second data corresponding to second information sensed in a second area located outside the first area, (see at least: Par. 0171-0173); and an output interface configured to output the first data and the second data independently from one another, (see at least: Fig. 6b, and Par. 106).

In regards to claim 2, Jerot et al discloses a sensor data generating device adapted to be mounted on a vehicle, (see at least: Par. 0007, optronic vision apparatus implicitly mounted on vehicle 3000), comprising: 

a processor, (320 in Fig. 4), configured to, based on the sensor signal, generate: 
a first data corresponding to first information sensed in a first area; and a second data corresponding to second information sensed in a second area located outside the first area, (see at least: Abstract, the data processor that is configured or programmed to: receive at least one first image, [i.e., first data corresponding to first information sensed in a first area], from the panoramic image sensor and one second image, [i.e., second data corresponding to second information sensed in a second area], from the orientable camera. Further, Figs. 2B-2D, 3, 4, and Par. 0011, and 0051-0052, discloses the data processor 320, which receives image streams from the sensor 300 and from the camera 310, [i.e., receiving the first information sensed in a first image area 201, and the second image area 202, based on image streams], and synthesize a composite image in which at least one section of the second image, (202 in Fig. 2B), is embedded in a section of the first image, (201 in Fig. 2B), [i.e., the first image area 201 is implicitly located outside the second image area 202, “see Figs. 2A, 2B”]); and 

Jerot et al does not expressly disclose that the first information includes a sensing reference position of the sensor; and the second information not including the sensing reference position; and wherein a generation frequency of the second data is lower than a generation frequency of the first data
However, Jerot et al discloses the device 430, which is equipped with position and orientation sensors: gyroscopes, accelerometers, optical sensors, etc. allowing its position and above all its orientation with respect to a coordinate system attached to the vehicle to be determined. That is one of the two sensors detects the reference position of the sensor, and the other detects orientations, [i.e., not including the sensing reference position], (Par. 0052). Moreover, the limitation wherein a generation frequency of the second data is lower than a generation frequency of the first data, is not new. For example, Martin discloses the automatic vehicle control apparatus comprising a first image sensor positioned on a vehicle, able to capture a first global image of a first scene, including an area in front of the vehicle, [i.e., first image data], and a second image sensor positioned on the vehicle, able to capture a second global image of a second scene, including said first predetermined frequency being typically above 15 fps; and the second image sensor is configured for refreshing the second global image at a second predetermined frequency, where the second predetermined frequency being typically above 15 fps, (see at least: Par. 0019, 0070-0071)
Jerot et al and Martin are combinable because they are both concerned with a driver assistance systems. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Jerot et al, to use vehicle control apparatus comprising a first and second image sensors positioned on a vehicle, as though by Martin, in order to capture a first and a second global image of a first scene, and refreshing the first and second global images at a first and second predetermined frequency, respectively, where the first and second predetermined frequencies are preferably substantially equal to each other (Martin, Par. 0070-0071)
However, the combine teaching Jerot et al and Martin as whole does not expressly disclose that the frequency of the second data is lower than the frequency of the first data.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the frequency of the second data lower than the frequency of the first data. Applicant has not disclosed that having the generation frequency of the second data lower than the generation frequency of the first data, provides an advantage, be used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the first and second predetermined frequencies generated  automatically controlling a vehicle, (Martin, Par. 0004)

In regards to claim 3, the combine teaching Jerot et al and Martin as whole discloses limitations of the claim 1.
Furthermore, Jerot et al discloses wherein the processor is configured to generate the second data so as to include information related to at least one of recognition processing, determination processing, and analysis processing performed with respect to the second information, (Jerot,  see at least: Par. 0051, the data processor receives image streams from the sensor 300 and from the camera 310 and that synthesizes one or more composite images that are displayed on the screen 330, [i.e., determination processing]).

In regards to claim 7, the combine teaching Jerot et al and Martin as whole discloses limitations of the claim 1.
Furthermore, Jerot et al discloses wherein the at least one sensor includes a first sensor and a second sensor, (Jerot, Figs. 3, 4, and Par. 0052-0053, the sensor 300 and camera 310), and
wherein the processor associated one sensor of the first sensor and the second sensor is configured to enlarge the first area of the one sensor based on information indicating abnormality of the other sensor of the first sensor and the second sensor, (Jerot, see at least: Par. 0048, the user may decide to activate a digital zoom 

In regards to claim 10, the combine teaching Jerot et al and Martin as whole discloses limitations of the claim 1.
Furthermore, Jerot et al discloses wherein the at least one sensor includes at least one of a LiDAR sensor, a camera, and a millimeter wave sensor, (Jerot, see at least: Par. 0052, “camera 310”)

In regards to claim 11, the combine teaching Jerot et al and Martin as whole discloses limitations of the claim 2.
Furthermore, Jerot et al discloses wherein the processor is configured to generate the second data so as to include information related to at least one of recognition processing, determination processing, and analysis processing performed with respect to the second information, (see at least: Par. 0051, the data processor receives image streams from the sensor 300 and from the camera 310 and that synthesizes one or more composite images that are displayed on the screen 330, [i.e., determination processing]).

In regards to claim 15, the combine teaching Jerot et al and Martin as whole discloses limitations of the claim 2.

wherein the processor associated one sensor of the first sensor and the second sensor is configured to enlarge the first area of the one sensor based on information indicating abnormality of the other sensor of the first sensor and the second sensor, (see at least: Par. 0048, the user may decide to activate a digital zoom (independent of the optical zoom of the detecting/designating camera) in order to decrease the size of the field of view of the composite image 210, [i.e., enlarging the area 202 based on the information that implicitly indicating that the image 210 is too large, “abnormality of the other sensor of the first sensor and the second sensor”]).

In regards to claim 18, the combine teaching Jerot et al and Martin as whole discloses limitations of the claim 2.
Furthermore, Jerot et al discloses wherein the at least one sensor includes at least one of a LiDAR sensor, a camera, and a millimeter wave sensor, (see at least: Par. 0052, “camera 310”)

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jerot et al and Martin, as applied to claim 3 above; and further in view of Higgins-Luthman (US-PGPUB 2016/0078305)


In regards to claim 4, the combine teaching Jerot et al and Martin as whole discloses limitations of the claim 1.
The combine teaching Jerot et al and Martin as whole does not expressly disclose wherein the second data includes alert information that is based on the second information.
Higgins-Luthman discloses detecting target vehicles by detecting vertical edges of objects in the field of view of the camera, based on various criteria (such as relative speed, number of frames present and/or the like), [i.e., the second information], and a warning may be raised or generated if the object is detected at the side of the vehicle, [i.e., the alert information is based on the second information], (see at least: Par. 0058-0060).
Jerot et al and Martin and Higgins-Luthman are combinable because they are all concerned with a driver assistance systems. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combined teaching Jerot et al and Martin, to detect the vertical edges of objects based on the one or more criteria, as though by Higgins-Luthman, in order to generate the warning, if the object is detected at the side of the vehicle, (Higgins-Luthman, Par. 0060)

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 4. As such, claim 12 is rejected for at least similar rational.

Claims 5-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jerot et al and Martin, as applied to claim 3 and 11 above; and further in view of Hoki, (US-PGPUB 2009/0262188)
In regards to claim 5, the combine teaching Jerot et al and Martin as whole discloses limitations of the claim 3.
The combine teaching Jerot et al and Martin as whole does not expressly disclose wherein the processor is configured to monitor temporal change of a position of a reference arranged in the second area; and wherein the second data includes offset information of the sensor that is based on the temporal change
Hoki discloses the determination unit 11, which determines the processing area, in which the front objects exist, in the image data monitored by the camera 21 based on the information such as the distance between the front objects and the driver's vehicle, and the horizontal position, [i.e., monitoring temporal change of a position of a reference arranged in the second area], (Par. 0033), and performs the adjustment process to shift the position of the processing area in the monitored image data determined in step S103 toward the upper side of the monitored image data by a predetermined compensation, [i.e., the second data implicitly includes offset  of the sensor that is based on the temporal change of the position], (Par. 0052).
Jerot et al and Martin and Hoki are combinable because they are both concerned with a driver assistance systems. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Jerot et al and Martin, to use the step S105, as though by Hoki, in order to perform the adjustment process to shift the position of the processing area in the monitored image data, (Hoki, Par. 0052).

In regards to claim 6, the combine teaching Jerot et al and Martin as whole discloses limitations of the claim 1.

Hoki discloses the determination unit 11, which determines the processing area, in which the front objects exist, in the image data monitored by the camera 21 based on the information such as the distance between the front objects and the driver's vehicle, and the horizontal position, [i.e., monitoring temporal change of a position of a reference arranged in the second area], (Par. 0033), and performs the adjustment process to shift the position of the processing area in the monitored image data determined in step S103 toward the upper side of the monitored image data by a predetermined compensation, [i.e., change a position of the first area based on the temporal change], (Par. 0052).
Jerot et al and Martin and Hoki are combinable because they are both concerned with a driver assistance systems. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Jerot et al and Martin, to use the step S105, as though by Hoki, in order to perform the adjustment process to shift the position of the processing area in the monitored image data, (Hoki, Par. 0052).

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 5. As such, claim 13 is rejected for at least similar rational.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 6. As such, claim 14 is rejected for at least similar rational.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8 and 16 are allowable over the prior art of record.

With respect to claim 8, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein a priority is assigned in accordance with a position in a sensible area of the first sensor and a position in a sensible area of the second sensor; and wherein the processor is configured to generate the first data and the second data so as to include information indicating the priority”

The relevant prior art of record, Jerot et al, (US-PGPUB 2019/0126826), discloses a land vehicle is intended to be equipped, includes a panoramic image sensor, at least one orientable camera, and data processor 320 receives at least one first image from the panoramic image sensor and one second image from the orientable camera, [i.e., wherein the at least one sensor includes a first sensor and a second sensor], (Par. 0051-0052). A further prior art of record, Martin (US-PGPUB 2019/0259281), discloses the automatic vehicle control apparatus comprising a first image sensor positioned on a vehicle, able to capture a first global image of a first scene, including an area in front of the vehicle, [i.e., first image data], and a second image sensor positioned on the vehicle, able to capture a second global image of a second scene, including the area in front of the vehicle, [i.e., said first predetermined frequency being typically above 15 fps; and the second image sensor is configured for refreshing the second global image at a second predetermined frequency, where the second predetermined frequency being typically above 15 fps, (see at least: Par. 0019, 0070-0071). However, neither Jerot et al, nor Martin et al, teach or suggest, either alone or in combination with the other cited references, wherein a priority is assigned in accordance with a position in a sensible area of the first sensor and a position in a sensible area of the second sensor; and wherein the processor is configured to generate the first data and the second data so as to include information indicating the priority.

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 8. As such, claim 16 is in condition for allowance, for at least similar reasons, as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                             03/31/2021